DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 29 and 44 rejected under 35 U.S.C. 101 for being directed to an abstract idea without significantly more.
Claims 29 and 44 recite the steps of: “receiving a call record”; “…receive audio data of the call record as an input and analyze the audio data of the call record, the analysis comprising: identifying a first segment of the call record”; and “identifying at least one of the attributes associated with the first segment of the call record”; and “…placing an indicator of the at least one attribute on the first segment of the call record” are recited at a high level of generality such that it could be practically performed by a human listen to audio and write down some attribute about the audio segment they heard and identify an place an indicator of the attribute on the segment. Certainly none of the steps are precluded from being performed by a computer by specifically requiring the computerized data mode, i.e., none of the steps are so complex as to exclude human performance.
Step 2A, Prong Two, there isn’t any additional steps that constitute a practical application outside of the abstract idea. The specification (paragraph 0061) describes that the “computerized data model” may be, without limitation, any one of a computer 
In step 2B analysis, the use of machine learning models for data classification is well known, routine, and conventional, for example, Nishida 2020/0310700 paragraph 0002 shows conventional machine learning model that performs classification of data. Claim 29 recites the additional memory and processors, but those are also well known components that are being used in their known manner (i.e., execute a program) to carry out the abstract idea and do not make eligible and otherwise ineligible abstract idea under 101.
Dependent claims 30-43 and 45-48 inherit the same defects.
Allowable Subject Matter
2.	Claims 29 and 44 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Response to Arguments
3.	Applicant’s arguments, filed 10/14/21, with respect to the 35 USC 103 rejections of claims 29-41 and 44-48 have been fully considered and are persuasive.  The 103 rejections of claims 29-41 and 44-48 has been withdrawn.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quynh H. Nguyen whose telephone number is (571)272-7489.  The examiner can normally be reached on Monday-Friday 7AM-3PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, VA  22313-1450

Or faxed to:

                    (571) 273-8300, for formal communications intended for entry and for 
                          Informal or draft communications, please label “PROPOSED” or “DRAFT.”
                             
 Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652